Order, entered on May 25, 1964, denying defendant’s motion to dismiss the complaint for failure to prosecute, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs to defendant-appellant and the motion to dismiss the complaint for lack of prosecution granted, with $10 costs. More than 27 months elapsed between the joinder of issue and the service of the motion to dismiss .for lack of prosecution. Defendant’s motion to dismiss was made in May, 1964, prior to the filing of a note of issue and almost a year since the completion of the last discovery procedure initiated by plaintiffs in this action. (Sortino v. Fisher, 20 A D 2d 25.) Furthermore, there is no showing of merits by one having personal knowledge of the facts. (De Long Corp. v. J. Rich Steers, Inc., 10 A D 2d 705.) Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.